be considered. Smith v. District Court, 107 Nev. 674, 677, 818 P.2d 849,
                851 (1991). Petitioner bears the burden of demonstrating that this court's
                extraordinary intervention is warranted.    Pan v. Dist. Ct., 120 Nev. 222,
                228, 88 P.3d 840, 844 (2004). Writ relief is typically available, however,
                only when there is no plain, speedy, and adequate remedy in the ordinary
                course of law. NRS 34.170; NRS 34.330. Moreover, this court has held
                that the right to appeal is generally an adequate legal remedy precluding
                writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841.
                            In the underlying unlawful detainer action, after real party in
                interest DCR Real Estate III Sub I, LLC applied for an order to show
                cause why a temporary writ of restitution should not issue under NRS
                40.300, the district court, without requiring a bond or holding a trial,
                entered judgment in favor of DCR and issued a permanent writ of
                restitution, directing respondent Sheriff of Washoe County to remove
                petitioner from the property. Cf. NRS 40.300 (setting forth the procedures
                that must be followed in an unlawful detainer action for the issuance of a
                temporary writ of restitution, including notice, hearing, and a bond). The
                Sheriff executed the writ of restitution on January 3, 2013, and gave
                notice to petitioner's attorney via personal service on January 7, 2013. Cf.
                NRS 21.076 (setting forth mandatory requirements that notice be sent by
                mail the next business day); NRS 40.425 (setting forth mandatory notice
                and service requirements for a writ of restitution). Petitioner timely
                appealed from the district court's judgment granting the writ of restitution
                under NRS 40.380.     See Center of Hope Christian Fellowship v. DCR,
                Docket No. 62367.
                            In this writ petition, petitioner named the Sheriff as the
                respondent. The Sheriff, however, has already delivered possession of the

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                            subject property to DCR, and the Sheriff has no further duties relating to
                            enforcement of the writ of restitution. Accordingly, there is nothing that
                            this court can mandate the Sheriff to do, or prohibit the Sheriff from
                            doing. NRS 34.160; NRS 34.330. Moreover, because petitioner appealed
                            from the district court's judgment and permanent writ of restitution,
                            petitioner can make any arguments related to the writ of restitution and
                            its execution in its appeal. Accordingly, because we cannot grant
                            petitioner the relief it seeks, and because petitioner has an adequate
                            remedy in the form of an appeal, Pan, 120 Nev. at 224, 88 P.3d at 841, we
                                        ORDER the petition DENIED.'




                                                                       Gibbons


                                                                                                    , J.
                                                                       Douglt,s




                            cc: Tory M. Pankopf
                                 Washoe County District Attorney/Civil Division
                                 Gordon Silver/Reno



                                  'On February 28, 2013, and March 6, 2013, petitioner filed motions
                            for extensions of time to file its reply. Having considered those motions,
                            we grant them. Accordingly, the clerk of this court shall file petitioner's
                            reply provisionally received on March 6, 2013.

SUPREME COURT
        OF
     NEVADA
                                                                 3
(0) 1947A    ,11   1 W551